Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments on pages 8-11 directed towards the rejection of claims 1, 8, and 15 under 35 U.S.C. 103 as being unpatentable over Mathews et al. (US 20190020718 A1) and further in view of Shuman et al. (US 20140241354 A1)
	The examiner respectfully agrees that Mathews in view of Shuman, do not disclose the amended limitations in the independent claims, specifically the use of a queue, the examiner respectfully enters Sathyadevan et al. (US 20170094033 A1) hereinafter Sath, Sath teaches cause a command  (request) to be stored in a command queue (iot gateway queue) associated with the IoT gateway, (IoT gateway) the command requesting (request) at least one property of the IoT endpoint (characteristics of the iot subdevice)); receive the at least one property (xml characterization file) of the IoT endpoint (iot sub-device) from the IoT gateway; (([0034; 0043; 0045-0046; 0113] information about the device and drivers is collected by the gateway and provided to the gateway platform through the use of queues associated with the specific gateway; and receiving the characterization file associated with the sub-device). It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Mathews to include a queue at a gateway used to request and receive information about the device connected to the Iot gateway as is taught by Sath. The suggestion/motivation for doing so is to better manage communication in an iot network [0005-0008].
	




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al. (US 20190020718 A1) in view of Sathyadevan et al. (US 20170094033 A1) hereinafter Sath, and further in view of Shuman et al. (US 20140241354 A1)

Regarding claim 1, Mathews teaches a system, ([Fig 1] system 100) comprising: a computing device comprising a processor and a memory; ([Fig 1; 0007] system with devices and processors and memory)
machine readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: ([0007] system with memory and instruction executed by a processor cause the computing system to perform the function)
receive an enrollment request from an internet of things (IoT) gateway, the enrollment request comprising an identifier for an IoT endpoint; ([0056] the gateway device may register new IoT devices by transmitting to the V-BMC on the server, the information sent to the V-BMC for registering the IoT device includes the IoT device name, type, and other information of the sensors and actuators)

In an analogous art Sath teaches cause a command  (0046; request) to be stored in a command queue (0046; iot gateway queue) associated with the IoT gateway, (0043; IoT gateway) the command requesting (request) at least one property of the IoT endpoint (0034; characteristics of the iot subdevice)); (0040; requests and responses use a message queue transport protocol; [0034; 0043; 0045-0046; 0113] requests from the platform are stored in the queue; where the request is for characterization data of the connected iot subdevices)
and receive the at least one property (0034; xml characterization file) of the IoT endpoint (0034; iot sub-device) from the IoT gateway; (([0034; 0043; 0045-0046; 0113] receiving by the middleware platform a response based on the requested characterization data, the response is an XML file that includes characterization data of the subdevices, and is routed through the iot gateway)
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Mathews to include a queue at a gateway used to request and receive information about the device connected to the Iot gateway as is taught by Sath
The suggestion/motivation for doing so is to better manage communication in an iot network [0005-0008]

In an analogous art Shuman teaches in an instance in which the IoT endpoint is enrolled (0070; after registering the IoT devices)
  identify a campaign template that matches the at least one property of the IoT endpoint (0070-0072; determining device attribute information such as device functionality and type (equivalent to one property of the IoT endpoint) and assigning the device to a group based on similar attributes and functionality (equivalent to campaign template that matches the at least one property))
identify a campaign associated with the campaign template, the campaign comprising a collection of policies that are applicable to individual IoT endpoints assigned to the campaign; (0067-0069; 0079-0081; with a group, further assignment of ranking member and configurations for the group (equivalent to campaign) and subgroups, configure the group and its subgroups with communication rules and hierarchy (equivalent to collection of policies applicable to the iot devices); examiners interpretation is the configuration of the group is the campaign, and the assignment to the group is the campaign template; in the case that an Iot device has been identified based on functionality and type and assigned to the group is equivalent to identify a campaign template, and configuring the group must have the identifying step since the devices are configured)
and assign the IoT endpoint to the campaign (0067-0069; 0079-0081; with a group, further assignment of ranking member and configurations for the group (equivalent to campaign) and subgroups, configure the group and its subgroups with communication rules and hierarchy (equivalent to collection of policies applicable to the iot devices); examiners interpretation is the configuration of the group is the campaign, and the assignment to the group is the campaign template; in the case that an Iot device has been identified based on functionality and type and assigned to the group is equivalent to identify a campaign template, and configuring the group must have the identifying step since the devices are configured)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Mathews in view of Sath to include policy configuration of IoT devices as is taught by Shuman
	The suggestion/motivation for doing so is to be able to update IoT devices using coordinated communication [0005]

Regarding claim 8, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a method claim, Mathews teaches [0006] method.
Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium, Mathews teaches [0007] non-transitory computer readable medium

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al. (US 20190020718 A1) in view of Sathyadevan et al. (US 20170094033 A1) hereinafter Sath, in view of Shuman et al. (US 20140241354 A1) in view of Zakaria (US 20160294828 A1) in view of Vandikas et al. (US 20160364223 A1)

Regarding claim 2 Mathews in view of Sath in view of Shuman teach the system of claim 1, Mathews in view of Sath in view of Shuman do not explicitly teach wherein: a policy in the collection of policies specifies a software update to be installed on the IoT endpoint; and the machine readable instructions stored in the memory, when executed by the processor, further cause the computing device to at least: send the software update to the IoT gateway; receive a confirmation from the IoT gateway that the software update was installed on the IoT endpoint; and update a device record representing the IoT endpoint to reflect installation of the software update on the IoT endpoint
(0049; determining that the iot devices are upgradeable (equivalent to policy), the Iot service updating software installed on the iot devices)
and the machine readable instructions stored in the memory, when executed by the processor, further cause the computing device to at least: send the software update to the IoT gateway;  (0049; the Iot service (implemented on cloud hardware see 0107, equivalent to instructions stored in memory executed by a processor) sends the updated code (equivalent to software update) to the Iot hub (equivalent to Iot gateway))
 and update a device record representing the IoT endpoint to reflect installation of the software update on the IoT endpoint (0049; updating by the iot hub the device software version installed on the iot device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Mathews in view of Sath in view of Shuman to include using the gateway to provide a software update when the iot devices are upgradeable as is taught by Zakaria
Mathews in view of Sath in view of Shuman and further in view of Zakaria do not explicitly teach receive a confirmation from the IoT gateway that the software update was installed on the IoT endpoint; 
In an analogous art Vandikas teaches receive a confirmation from the IoT gateway that the software update was installed on the IoT endpoint; ([0006; 0034] receiving from the gateway a confirmation that the IoT devices received and installed the software update package)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Mathews in view of Sath in view of Shuman in view of Zakaria to include tracking and confirming software updates 
	The suggestion/motivation for doing so is to be able to maintain and manage IoT devices [0002-0003]


Regarding claim 16, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a non-transitory computer readable medium, Mathews teaches [0007] non-transitory computer readable medium

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al. (US 20190020718 A1) in view of Sathyadevan et al. (US 20170094033 A1) hereinafter Sath, in view of Shuman et al. (US 20140241354 A1) in view of Vandikas et al. (US 20160364223 A1)

Regarding claim 3, Mathews in view of Sath in view of Shuman teach the system of claim 1, and is disclosed above, Mathews in view of Sath do not explicitly disclose wherein the machine readable instructions stored in the memory, when executed by the processor, further cause the computing device to at least: send at least one policy in the collection of policies to the IoT gateway in response to assignment of the IoT endpoint to the campaign; receive a confirmation from the IoT gateway that the policy was successfully applied to the IoT endpoint; and update a device record representing the IoT endpoint to reflect that the policy was successfully applied to the IoT endpoint.
	In an analogous art Shuman teaches wherein the machine readable instructions stored in the memory, when executed by the processor, further cause the computing device to at least: send at least one policy in the collection of policies to the IoT gateway in response to assignment of the IoT endpoint to the campaign; (0040-0041; access point superagent performing gateway functionality, and acting as the Iot server; The super agent managing the grouped devices based on its configuration and managing communication and hierarchy for the devices, since the Iot gateway acts the server it does not need to send the information to itself)

The suggestion/motivation for doing so is to be able to update IoT devices using efficient and secure communications [0001-0002]
Mathews in view of Sath in view of Shuman do not explicitly disclose receive a confirmation from the IoT gateway that the policy was successfully applied to the IoT endpoint; and update a device record representing the IoT endpoint to reflect that the policy was successfully applied to the IoT endpoint
In an analogous art Vandikas teaches receive a confirmation from the IoT gateway that the policy was successfully applied to the IoT endpoint; ([0006; 0034] receiving from the gateway a confirmation that the IoT devices received and installed the software update package)
and update a device record (SAS database record) representing the IoT endpoint to reflect that the policy was successfully applied to the IoT endpoint ([0028] the SAS stores information regarding the IoT devices, and using the DevID with the last update information and software version the SAS determines if the device needs an update; therefore the SAS keeps records for when an IoT device has a software update)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Mathews in view of Sath in view of Shuman to include tracking and confirming software updates as is taught by Vandikas
	The suggestion/motivation for doing so is to be able to maintain and manage IoT devices [0002-0003]

Regarding claim 10, the claim inherits the same rejection as claim 3 for reciting similar limitations in the form of a method claim Mathews teaches [0006] method.


Claims 4 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al. (US 20190020718 A1) in view of Sathyadevan et al. (US 20170094033 A1) hereinafter Sath, in view of Shuman et al. (US 20140241354 A1) and further in view of Loreskar (US 20190074980 A1)

Regarding claim 4, Mathews in view of Sath in view of Shuman teaches the system of claim 1, and is disclosed above, Mathews in view of Sath in view of Shuman do not explicitly teach wherein the machine readable instructions stored in the memory, when executed by the processor, further cause the computing device to at least verify an identity of the IoT endpoint prior to enrollment of the IoT endpoint, wherein enrollment of the IoT endpoint occurs in response to a successful verification of the identity of the IoT endpoint
In an analogous art Loreskar teaches wherein the machine readable instructions stored in the memory, when executed by the processor, further cause the computing device to at least verify an identity of the IoT endpoint prior to enrollment of the IoT endpoint, wherein enrollment of the IoT endpoint occurs in response to a successful verification of the identity of the IoT endpoint ([0044] when an enrollment request is received, the system verifies and validates the IoT Device using its identifiers, and if the validation is successful then it is enrolled)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Mathews in view of Sath in view of Shuman to include verifying an endpoint prior to enrollment as is taught by Loreskar
	The suggestion/motivation for doing so is to better develop trust in IoT devices [0002]

.

Claim 5-7, 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews et al. (US 20190020718 A1) in view of Sathyadevan et al. (US 20170094033 A1) hereinafter Sath, in view of Shuman et al. (US 20140241354 A1) and further in view of Idnani et al. (US 20190387489 A1).

Regarding claim 5, Mathews in view of Sath in view of Shuman teaches the system of claim 1, and is disclosed above, Mathews in view of Sath in view of Shuman do not explicitly teach wherein the at least one property of the IoT endpoint comprises a version identifier of an application installed on the IoT endpoint
	In an analogous art Idnani teaches wherein the at least one property of the IoT endpoint comprises a version identifier of an application installed on the IoT endpoint ([0063] receiving information regarding the new IoT product such as the software version of the IoT device (equivalent to version identifier of an application installed on the IoT endpoint))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Mathews in view of Sath in view of Shuman to use IoT information when configuring devices such as the version identifier of an application as is taught by Idnani
	The suggestion/motivation for doing so is to better utilize IoT identifier data in configuring devices 

Regarding claim 6, Mathews in view of Sath in view of Shuman teaches the system of claim 1, and is disclosed above, Mathews in view of Sath in view of Shuman do not explicitly teach wherein the at least one property of the IoT endpoint comprises a model name and a model number of the IoT endpoint 
([0063] receiving information regarding the new IoT product such as model of the product and the serial number of the IoT device (equivalent to model name and model number))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Mathews in view of Sath in view of Shuman to use IoT information when configuring devices such as the model name and model number as is taught by Idnani
	The suggestion/motivation for doing so is to better utilize IoT identifier data in configuring devices 

Regarding claim 7, Mathews in view of Sath in view of Shuman teaches the system of claim 1, and is disclosed above, Mathews in view of Sath in view of Shuman do not explicitly teach wherein the at least one property of the IoT endpoint comprises a manufacturer of the IoT endpoint
	In an analogous art Idnani teaches, wherein the at least one property of the IoT endpoint comprises a manufacturer of the IoT endpoint ([0063] receiving information regarding the new IoT product such as the manufacturer information of the IoT product)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Mathews in view of Sath in view of Shuman to use IoT information when configuring devices such as the manufacturer information as is taught by Idnani
	The suggestion/motivation for doing so is to better utilize IoT identifier data in configuring devices 

Regarding claim 12, the claim inherits the same rejection as claim 7 for reciting similar limitations in the form of a method claim, Mathews teaches [0006] method.



Regarding claim 14, the claim inherits the same rejection as claim 5 for reciting similar limitations in the form of a method claim, Mathews teaches [0006] method.

Regarding claim 18, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a non-transitory computer readable medium, Mathews teaches [0007] non-transitory computer readable medium

Regarding claim 19, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a non-transitory computer readable medium, Mathews teaches [0007] non-transitory computer readable medium

Regarding claim 20, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a non-transitory computer readable medium, Mathews teaches [0007] non-transitory computer readable medium

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451